MEMORANDUM *
Allen Peckham, a civil detainee pursuant to Washington’s Sexually Violent Predator Act (“SVPA”), Washington Revised Code chapter 71.09, appeals from the district court’s order dismissing his 42 U.S.C. § 1983 claim against Joseph Lehman, Secretary of the Washington State Department of Corrections, because the district court concluded the action was barred by the statute of limitations. We affirm.
Peckham argues that the district court erred in failing to hold that the applicable three-year statute of limitations on his claim was equitably tolled during his pretrial confinement under Washington’s SVPA. Equitable tolling is not applicable to this case. Under Washington law, “[t]he predicates for equitable tolling are bad faith, deception, or false assurances by the defendant and the exercise of diligence by the plaintiff.” Millay v. Cam, 135 Wash.2d 193, 955 P.2d 791, 797 (1998) (citing Finkelstein v. Sec. Props., Inc., 76 Wash.App. 733, 888 P.2d 161, 167 (1995)). Peckham has not demonstrated that he diligently pursued his claim, or that Lehman engaged in bad faith or deception or made false assurances. Because Peckham filed this action outside the three-year limitations period, his claim is time barred.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.